DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s response are sufficient to overcome the 35 USC 112, 2nd paragraph set forth in the previous office action. Claims 1-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … identify privileged access data granted to the existing user account, the privileged access data including at least one access privilege level that corresponds to a system control level, an update data level, an appropriate access level, an unvetted access level, and a sensitive read level; a data modeling engine configured to: determine recommended organizational data to associate with the privileged access data based on a likelihood that the existing user account is associated with a business unit with a corresponding business unit access privilege; and associate the privileged access data with the recommended organizational data, the recommended organizational data comprising associated application data, support team data, and business unit data; and a remediation engine configured to modify access privileges of the existing user account…in combination and relationship with the rest of claim as being claimed in claims 1, 10, 20.
Therefore, claims 2-9, 11-19 are allowable as being dependent upon independent claims 1, 10, 20.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to management of user account access privileges within an organization’s technical infrastructure.

Seigel et al (Pub. No. US 2010/0268957); “Usage-Based Modification of User Privileges”;
-Teaches monitoring access privilege usage over a period of time and modifying the access privileges based on the access privilege usage…see col.2 lines 48-63.

Agbabian (Pub. No US 2014/0201824); “Systems and Methods for Providing Access To Data Accounts Within User Profiles Via Cloud-Based Storage Services”
-Teaches providing a unique account name and a unique encryption key to each data account within a user profile…enabling a user of a cloud-based storage service to securely separate data with different ownership and/or access rights…see par. 27.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436